 


109 HRES 197 IH: Honoring Franklin Delano Roosevelt.
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 197 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. George Miller of California (for himself, Ms. Pelosi, Mr. Hoyer, Ms. DeLauro, Mr. Menendez, Mr. Tanner, Mr. Frank of Massachusetts, Mr. Conyers, Mrs. Maloney, Mr. Lantos, Mr. Dicks, Mr. Levin, Mr. Delahunt, Ms. Corrine Brown of Florida, Mr. Brown of Ohio, Mr. Payne, Ms. Roybal-Allard, Ms. Eshoo, Mr. Ackerman, Mr. Moran of Virginia, Mr. Nadler, Mr. Kildee, Mr. Faleomavaega, Mr. Evans, Mr. Sabo, Mr. Dingell, Mr. Towns, Mr. Rangel, Mr. Owens, Mr. DeFazio, Mr. Sanders, Mr. McDermott, Mr. Grijalva, Mr. Van Hollen, Mr. Abercrombie, Ms. Carson, Mrs. Tauscher, Mr. Sherman, Mr. Kucinich, Mr. Olver, Mrs. Napolitano, Mrs. Christensen, Mr. Etheridge, Ms. Solis, Mr. Larson of Connecticut, Mr. Chandler, Mr. Davis of Illinois, Mr. Scott of Virginia, Ms. Watson, Mr. Pallone, Mr. Kennedy of Rhode Island, Mr. Ryan of Ohio, Mr. Butterfield, Mr. Schiff, Mr. Stark, Mr. Clay, Mr. McGovern, Mr. Farr, Mr. Case, Mr. Scott of Georgia, Ms. Bordallo, Ms. Lee, Mr. Moore of Kansas, and Mrs. Jones of Ohio) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Honoring Franklin Delano Roosevelt. 
 
Whereas Franklin Delano Roosevelt was elected 4 times as the 32d President of the United States for 12 years, the longest serving Chief Executive in the Nation’s history; 
Whereas Franklin D. Roosevelt took office during the Great Depression of the 1930s during which nearly one quarter of the American workforce became unemployed; 
Whereas the dramatic domestic policies of the Roosevelt Administration offered a New Deal for everyone, especially the unemployed, discouraged, and desperate American workforce; 
Whereas through the innovative and dynamic policies of President Roosevelt, including the Civilian Conservation Corps, the Public Works Administration, the Civil Works Administration, and the Works Progress Administration, millions of Americans found jobs and during the Second World War the Nation’s economy was restored; 
Whereas the Works Progress Administration not only employed 8,500,000 workers in construction and other jobs, and also helped preserve and enhance the American environment and culture by employing workers on the land, in the arts, theater, and in literary projects; 
Whereas policies of the Roosevelt Administration promoted the economic development and soil and water conservation in America’s rural communities by creating stable farm programs and by expanding rural electrification, irrigation, and flood control projects; 
Whereas President Roosevelt signed into law the Wagner Act which established the basic rights of working people to free association and collective bargaining in the United States, and which created the National Labor Relations Board; 
Whereas President Roosevelt won enactment of legislation creating the Social Security system in 1935, a program that has dramatically reduced elderly poverty in America while never missing a payment in 70 years; 
Whereas the Social Security system has provided additional benefits to millions of survivors and disabled Americans, without missing a single payment in 70 years; 
Whereas President Roosevelt created the Securities and Exchange Commission and the Federal Deposit Insurance Corporation to protect investors, and particularly the retirement savings of the American people; 
Whereas President Roosevelt’s life demonstrates the full and enduring contributions by disabled Americans to the strength, growth and richness of our country; 
Whereas President Roosevelt built a strong and enduring alliance with our European allies throughout his Administration and led the Nation in coming to their defense against Nazi aggression; 
Whereas President Roosevelt provided great leadership for our Nation in the dark hours following the attack by Imperial Japan at Pearl Harbor, Hawaii on December 7, 1941; 
Whereas President Roosevelt led our Nation throughout World War II and developed the post-war plans and alliances that have contributed to American security for over 3 generations, including the structure of the United Nations; and 
Whereas on April 12, 2005, the Nation will mark the 60th anniversary of the sudden passing of President Franklin Delano Roosevelt: Now, therefore, be it 
 
That the House of Representatives— 
(1)commemorates the 60th anniversary of the passing of President Franklin Delano Roosevelt; 
(2)honors his vital legacy and his profound contributions to the Nation; and 
(3)calls upon all Americans to honor President Roosevelt for his steadfast leadership and extensive and lasting contributions to the security and prosperity of all Americans. 
 
